     Case 5:17-cv-00220-LHK Document 908 Filed 10/17/18 Page 1 of 10


 1   KEKER, VAN NEST & PETERS LLP                        MORGAN, LEWIS & BOCKIUS LLP
     Robert A. Van Nest (SBN 84065)                      Richard S. Taffet (pro hac vice)
 2   rvannest@keker.com                                  richard.taffet@morganlewis.com
     Eugene M. Paige (SBN 202849)                        101 Park Avenue
 3   epaige@keker.com                                    New York, NY 10178-0060
     Justina Sessions (SBN 270914)                       Telephone: (212) 309-6000
 4   jsessions@keker.com                                 Facsimile: (212) 309-6001
     633 Battery Street
 5   San Francisco, CA 94111-1809                        MORGAN, LEWIS & BOCKIUS LLP
     Telephone: (415) 391-5400                           Willard K. Tom (pro hac vice)
 6   Facsimile: (415) 397-7188                           willard.tom@morganlewis.com
                                                         1111 Pennsylvania Avenue NW
 7   CRAVATH, SWAINE & MOORE LLP                         Washington, DC 20004-2541
     Gary A. Bornstein (pro hac vice)                    Telephone: (202) 739-3000
 8   gbornstein@cravath.com                              Facsimile: (202) 739-3001
     Yonatan Even (pro hac vice)
 9   yeven@cravath.com                                   MORGAN, LEWIS & BOCKIUS LLP
     825 Eighth Avenue                                   Geoffrey T. Holtz (SBN 191370)
10   New York, New York 10019-7475                       gholtz@morganlewis.com
     Telephone: (212) 474-1000                           One Market, Spear Street Tower
11   Facsimile: (212) 474-3700                           San Francisco, CA 94105-1596
                                                         Telephone: (415) 442-1000
12   Attorneys for Defendant                             Facsimile: (415) 442-1001
     QUALCOMM INCORPORATED
13

14                                UNITED STATES DISTRICT COURT

15                             NORTHERN DISTRICT OF CALIFORNIA

16                                          SAN JOSE DIVISION

17   FEDERAL TRADE COMMISSION,                               Case No. 17-cv-0220-LHK-NMC
18                          Plaintiff,                       DEFENDANT QUALCOMM
                                                             INCORPORATED’S REQUEST FOR
19                  vs.                                      JUDICIAL NOTICE IN OPPOSITION TO
                                                             MOTION FOR PARTIAL SUMMARY
20   QUALCOMM INCORPORATED, a Delaware                       JUDGMENT ON QUALCOMM’S
     corporation,                                            STANDARD ESSENTIAL PATENT
21                                                           LICENSING COMMITMENTS
                             Defendant.
22
                                                             Date:         October 18, 2018
23                                                           Time:         1:30 p.m.
                                                             Dept.:        Courtroom 8, 4th Floor
24                                                           Judge:        Hon. Lucy H. Koh

25                                                           Trial Date: January 4, 2019

26

27

28

         Defendant Qualcomm Incorporated’s Request for Judicial Notice in Support of Opposition to Motion for
             Partial Summary Judgment on Qualcomm’s Standard Essential Patent Licensing Commitments
                                         Case No. 17-cv-220-LHK-NMC
      Case 5:17-cv-00220-LHK Document 908 Filed 10/17/18 Page 2 of 10


 1   I.     INTRODUCTION

 2          Pursuant to Federal Rule of Evidence 201, defendant Qualcomm Inc. (“Qualcomm”)

 3   respectfully requests that the Court take judicial notice of the contents of the following documents

 4   that are attached to this request or to declarations accompanying Qualcomm’s Opposition to the

 5   FTC’s Motion for Partial Summary Judgment on Qualcomm’s Standard Essential Patent

 6   Licensing Commitments (“Opposition”):

 7          Publicly Available Standards Related Documents

 8          1.      February 23, 2018 Decision of the American National Standards Institute

 9   (“ANSI”) Executive Standards Council Appeals Panel, available at:

10   https://share.ansi.org/Shared%20Documents/Standards%20Activities/American%20National%20

11   Standards/Procedures,%20Guides,%20and%20Forms/ANSI%20Executive%20Standards%20Cou
12   ncil%20(ExSC)%20Interpretations/ExSC_087_2017_091417_patent%20policy_022318%20ame
13   nded.pdf. Exhibit 1.
14          2.      ANSI Essential Requirements, available at
15   https://share.ansi.org/shared%20documents/Standards%20Activities/American%20National%20S
16   tandards/Procedures,%20Guides,%20and%20Forms/2017_ANSI_Essential_Requirements.pdf.
17   Exhibit 2.
18          3.      OneM2M List of Partners, available at: http://www.onem2m.org/about-
19   onem2m/partners. Exhibit 3.
20          4.      3GPP Partners, available at: http://www.3gpp.org/about-3gpp/partners. Exhibit 4.

21          5.      3GPP2 Partners, available at:

22   https://www.3gpp2.org/Public_html/Misc/PartnersHome.cfm. Exhibit 5.

23          6.      OneM2M Partnership Agreement, available at:

24   http://www.onem2m.org/images/files/oneM2M_Partnership_Agreement.pdf. Exhibit 6.

25          7.      3GPP Working Procedures, available at:

26   http://www.3gpp.org/ftp/Information/Working_Procedures/3GPP_WP.pdf. Exhibit 7.

27          8.      3GPP2 Working Procedures, available at:

28   https://www.3gpp2.org/Public_html/DefiningDocs/Working_Procedures_v17.0_Approved_Augu
                                                            1
           Defendant Qualcomm Incorporated’s Request for Judicial Notice in Support of Opposition to Motion for
               Partial Summary Judgment on Qualcomm’s Standard Essential Patent Licensing Commitments
                                           Case No. 17-cv-220-LHK-NMC
     Case 5:17-cv-00220-LHK Document 908 Filed 10/17/18 Page 3 of 10


 1   st2014.pdf. Exhibit 8.

 2          9.      ATIS Membership Listing, available at:

 3   http://www.atis.org/01_membership/members/. Exhibit 9.

 4          10.     List of TIA Members, available at: https://www.tiaonline.org/about/our-members/.

 5   Exhibit 10.

 6          11.     ETSI Intellectual Property Rights Policy, available at:

 7   https://www.etsi.org/images/files/IPR/etsi-ipr-policy.pdf. Exhibit 11.

 8          12.     Letters of assurance submitted by Nokia to ATIS and TIA, available at

 9   :http://www.atis.org/01_legal/patent-assurances/ and

10   https://share.ansi.org/patent%20letters/forms/allitems.aspx. Exhibit 12.
11          13.     Letters of assurance submitted by Ericsson to ATIS and TIA, available at
12   http://www.atis.org/01_legal/patent-assurances/ and
13   https://share.ansi.org/patent%20letters/forms/allitems.aspx. Exhibit 13.
14          14.     Letters of assurance submitted by InterDigital to ATIS and TIA, available at
15   http://www.atis.org/01_legal/patent-assurances/ and
16   https://share.ansi.org/patent%20letters/forms/allitems.aspx. Exhibit 14.
17          ATIS and TIA Standards
18          15.     The following ATIS standards attached as exhibits to the Declaration of Lorenzo
19   Casaccia (“Cassacia Decl.”):
20                     ATIS, "3rd Generation Partnership Project; Technical Specification Group

21                      Services and System Aspects; General Universal Mobile Telecommunications

22                      System (UMTS) architecture (Release 14)", ATIS.3GPP.23.101V1400 (March

23                      2017). Casaccia Decl., Ex. 1.

24                     ATIS, "3rd Generation Partnership Project; Technical Specification Group

25                      Services and System Aspects; General Packet Radio Service (GPRS)

26                      enhancements for Evolved Universal Terrestrial Radio Access Network (E-

27                      UTRAN) access (Release 14)," ATIS.3GPP.23.401V1460 (December 2017).

28                      Casaccia Decl. Ex. 2.
                                                            2
           Defendant Qualcomm Incorporated’s Request for Judicial Notice in Support of Opposition to Motion for
               Partial Summary Judgment on Qualcomm’s Standard Essential Patent Licensing Commitments
                                           Case No. 17-cv-220-LHK-NMC
     Case 5:17-cv-00220-LHK Document 908 Filed 10/17/18 Page 4 of 10


 1                    ATIS, "3rd Generation Partnership Project; Technical Specification Group

 2                     Services and System Aspects; System Architecture for the 5G System; Stage 2

 3                     (Release 15)," ATIS.3GPP.23.501V1520 (June 2018). Casaccia Decl., Ex. 3.

 4                    ATIS, "3rd Generation Partnership Project; Technical Specification Group

 5                     Services and System Aspects; Circuit Switched (CS) fallback in Evolved

 6                     Packet System (EPS); Stage 2 (Release 14)," ATIS.3GPP.23.272V1420

 7                     (December 2017). Casaccia Decl., Ex. 4.

 8                    ATIS, "3rd Generation Partnership Project; Technical Specification Group

 9                     Radio Access Network; Radio Resource Control (RRC); Protocol specification

10                     (Release 14)," ATIS.3GPP.25.331V1450 (December 2017). Casaccia Decl.,

11                     Ex. 5.

12                    ATIS, "3rd Generation Partnership Project; Technical Specification Group

13                     Radio Access Network; Evolved Universal Terrestrial Radio Access (E-

14                     UTRA); Radio Resource Control (RRC); Protocol specification (Release 14),"

15                     ATIS.3GPP.36.331V1451 (January 2018). Casaccia Decl., Ex. 6.

16                    ATIS, "3rd Generation Partnership Project; Technical Specification Group

17                     Core Network and Terminals; Non-Access Stratum (NAS) protocol for

18                     Evolved Packet System (EPS); Stage 3 (Release 14)," ATIS.3PP.24.301V1460

19                     (December 2017). Casaccia Decl., Ex. 7.

20                    "3rd Generation Partnership Project; Technical Specification Group Radio

21                     Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA) and

22                     Evolved Packet Core (EPC); Common test environments for User Equipment

23                     (UE) conformance testing (Release 14)," ATIS.3GPP.36.508V1440 (December

24                     2017). Casaccia Decl., Ex. 8.

25         16.     The following TIA standards attached as exhibits to the Declaration of Edward G.

26   Tiedemann (“Tiedemann Decl.”):

27                    IS-2000.1-C, “Introduction to cdma2000 Standards for Spread Spectrum

28                     Systems.” Tiedemann Decl., Ex. 1.
                                                           3
          Defendant Qualcomm Incorporated’s Request for Judicial Notice in Support of Opposition to Motion for
              Partial Summary Judgment on Qualcomm’s Standard Essential Patent Licensing Commitments
                                          Case No. 17-cv-220-LHK-NMC
     Case 5:17-cv-00220-LHK Document 908 Filed 10/17/18 Page 5 of 10


 1                   “Mobile Station-Base Station Compatibility Standard for Dual-Mode

 2                    Wideband Spread Spectrum Cellular System,” TIA/EIA/IS-95-A, Preface, at i

 3                    (May 1995). Tiedemann Decl., Ex. 2.

 4                   TIA/EIA/IS-856, “cdma2000 High Rate Packet Data Air Interface

 5                    Specification.” Tiedemann Decl., Ex. 3.

 6                   TIA/EIA/IS-2000.2-C, “Physical Layer Standard for cdma2000 Spread

 7                    Spectrum Systems.” Tiedemann Decl., Ex. 4.

 8                   TIA/EIA-637-B, “Short Message Services for Wideband Spread Spectrum

 9                    Systems.” Tiedemann Decl., Ex. 5.

10                   TIA/EIA-683-B, “Over the Air Service Provisioning Of Mobile Stations in

11                    Spread Spectrum Systems.” Tiedemann Decl., Ex. 6.

12                   TIA/EIA/IS-707-A, TIA/EIA/IS-707-A-1, TIA/EIA/IS-707-A-2 titled “Data

13                    Service Options for Wideband Spread Spectrum Systems,” Tiedemann Decl.,

14                    Ex. 7.

15                   TIA/EIA-41-D titled, “Cellular Radiotelecommunications Intersystem

16                    Operations,” (December 1997). Tiedemann Decl., Ex. 8.

17                   TIA/EIA-98-D, “Recommended Minimum Performance Standards for

18                    cdma2000 Spread Spectrum Mobile Stations.” Tiedemann Decl., Ex. 9.

19                   TIA-866-D titled, “Recommended Minimum Performance Standards for

20                    cdma2000 High Rate Packet Data Access Terminal,” (May 2012). Tiedemann

21                    Decl., Ex. 10.

22                   TIA-1035-B titled, “Signaling Conformance Test Specification for cdma2000

23                    Spread Spectrum Systems,” (August 2014). Tiedemann Decl., Ex. 11.

24                   TIA/EIA-919-B titled, “Signaling Conformance Specification for High Rate

25                    Packet Data Air Interface,” (September 2011). Tiedemann Decl., Ex. 12.

26                   TIA-126-E titled, “Loopback Service Options (LSO) for cdma2000 Spread

27                    Spectrum Systems,” (December 2011). Tiedemann Decl., Ex. 13.

28                   TIA-916-A titled, “Recommended Minimum Performance Standard for Mobile
                                                          4
         Defendant Qualcomm Incorporated’s Request for Judicial Notice in Support of Opposition to Motion for
             Partial Summary Judgment on Qualcomm’s Standard Essential Patent Licensing Commitments
                                         Case No. 17-cv-220-LHK-NMC
      Case 5:17-cv-00220-LHK Document 908 Filed 10/17/18 Page 6 of 10


 1                       Stations with Position Service,” (February 2012). Tiedemann Decl., Ex. 14.

 2                      TIA/EIA/IS-820-D-2[E] titled, “Removable User Identity Module (R-UIM) for

 3                       TIA/EIA Spread Spectrum Standards,” (January 2014). Tiedemann Decl., Ex.

 4                       15.

 5          Decisions of Foreign Courts and Submissions to Foreign Regulatory Bodies

 6          17.      Koninklijke Philips NV v. Asustek Computer Inc., [2016] EWHC 2220 (Pat) (UK

 7   High Court of Justice). Exhibit 15.

 8          18.      Excerpts of responses to the Korean Fair Trade Commission’s (“KFTC”)

 9   “Questionnaire for chipset manufacturers” from the following companies:

10                      Broadcom Corporation. Exhibit 16.

11                      Telefonaktiebolaget LM Ericsson. (ERC-CID-00000220). Exhibit 17.

12                      Intel Corporation. (86600DOC000931). Exhibit 18.

13                      Marvell Semiconductor, Inc. (MRVL-00000059-082 at -068). Exhibit 19.

14                      MediaTek, Inc. (FTC-PROD-0029671). Exhibit 20.

15          These documents are referenced and relied upon by Qualcomm in its Opposition. As

16   discussed in further detail below, judicial notice of these documents is proper because they are

17   “not subject to reasonable dispute” under Federal Rule of Evidence 201(b) and will aid the Court

18   in resolving the FTC’s motion.

19   II.    LEGAL STANDARD

20          Under Federal Rule of Evidence 201(b), “The court may judicially notice a fact that is not

21   subject to reasonable dispute because it … is generally known within the trial court’s territorial

22   jurisdiction; or … can be accurately and readily determined from sources whose accuracy cannot

23   reasonably be questioned.” Fed. R. Evid. 201(b). The Court “must take judicial notice if the

24   party requests it and the court is supplied with the necessary information.” Fed. R. Evid. 201(c).

25   III.   ARGUMENT

26          A.       The Court Should Take Judicial Notice of the ATIS and TIA Standards
27          Qualcomm requests that the Court take judicial notice of the ATIS and TIA standards.

28   See Smart Modular Techs., Inc. v. Netlist, Inc., 212CV02319TLNEFB, 2017 WL 3009217, at *1
                                                             5
            Defendant Qualcomm Incorporated’s Request for Judicial Notice in Support of Opposition to Motion for
                Partial Summary Judgment on Qualcomm’s Standard Essential Patent Licensing Commitments
                                            Case No. 17-cv-220-LHK-NMC
     Case 5:17-cv-00220-LHK Document 908 Filed 10/17/18 Page 7 of 10


 1   (E.D. Cal. July 14, 2017) (taking judicial notice of the JEDEC Manual of Organization and

 2   Procedure and proposed JEDEC Standard JESD82-xx in case alleging breach of duty to disclose

 3   patent to standards setting organization). The FTC’s motion for partial summary judgment

 4   alleges that the ATIS and TIA IPR Policies require Qualcomm to license the manufacture and

 5   sale of modem chips. The ATIS and TIA IPR Policies, however, require that Qualcomm provide

 6   licenses only for the purpose of implementing or practicing a standard, which modem chips

 7   cannot do. The FTC failed to submit the standards in question, and the Court cannot interpret the

 8   scope of the licensing commitment in the ATIS and TIA IPR policies without understanding what

 9   it means to “implement” or “practice” an ATIS or TIA standard, the understanding of which

10   cannot be complete without an understanding of the ATIS and TIA standards themselves.

11          Judicial notice of those standards is appropriate under these circumstances. See, e.g.,

12   Mahoney v. Sessions, 871 F.3d 873, 877 (9th Cir. 2017), cert. denied sub nom. Mahoney v. City of

13   Seattle, Wash., 138 S. Ct. 1441 (2018) (taking judicial notice of a policy that was subject to

14   litigation); No Cost Conf., Inc. v. Windstream Commun., Inc., 940 F. Supp. 2d 1285, 1295-96

15   (S.D. Cal. 2013) (taking judicial notice of contract subject to breach of contract claim); Smart

16   Modular Techs., 2017 WL 3009217, at *1; see also McMahon v. Bunn-O-Matic Corp., 150 F.3d

17   651, 655 (7th Cir. 1998) (taking judicial notice of ANSI standard).

18          B.      The Court Should Take Judicial Notice of Publicly Available Standards
                    Development Organization Documents, Including Published Decisions of
19                  Standards Bodies
20          The Court should take judicial notice of the publicly available documents, including

21   membership lists and decisions published by standards bodies, posted on the official websites of

22   standards development organizations (“SDOs”), including ATIS, TIA, ETSI and other SDOs that

23   are in partnership with them, because they are necessary to evaluate the FTC’s claim that

24   Qualcomm’s commitments to ATIS and TIA require it to license for the purpose of

25   manufacturing and selling modem chips.

26          Materials like the ATIS and TIA standards and membership lists that are posted on the

27   Internet are subject to judicial notice. See Matthews v. Natl. Football League Mgt. Council, 688

28   F.3d 1107 & n.5, 1113 (9th Cir. 2012) (granting request for judicial notice of statistics posted on
                                                            6
           Defendant Qualcomm Incorporated’s Request for Judicial Notice in Support of Opposition to Motion for
               Partial Summary Judgment on Qualcomm’s Standard Essential Patent Licensing Commitments
                                           Case No. 17-cv-220-LHK-NMC
     Case 5:17-cv-00220-LHK Document 908 Filed 10/17/18 Page 8 of 10


 1   the NFL's website); O'Toole v. Northrop Grumman Corp., 499 F.3d 1218, 1225 (10th Cir. 2007)

 2   (“It is not uncommon for courts to take judicial notice of factual information found on the world

 3   wide web.”) (citing cases); City of Monroe Employees Ret. Sys. v. Bridgestone Corp., 399 F.3d

 4   651, 655 n. 1 (6th Cir. 2005) (taking judicial notice of a term defined on the website of the

 5   National Association of Securities Dealers, Inc.); Matera v. Google Inc., 15-CV-04062-LHK,

 6   2016 WL 5339806, at *7 (N.D. Cal. Sept. 23, 2016) (granting request for judicial notice of a page

 7   from Google’s website); Wible v. Aetna Life Ins. Co., 375 F.Supp.2d 956, 965 (C.D.Cal.2005)

 8   (granting judicial notice of Amazon webpages).

 9          The Court should take judicial notice of the content posted on the official websites of

10   ANSI, TIA, ATIS, oneM2M, 3GPP and 3GPP2 as they existed on September 21, 2018 (the last

11   date they were accessed prior to this filing). Qualcomm has attached the specific webpages it is

12   relying upon and the FTC and the Court can readily confirm the accuracy of the materials

13   submitted by Qualcomm by entering the website URLs provided above into a web browser. See

14   Caldwell v. Caldwell, 2006 WL 618511, at *4 (N.D. Cal. Mar. 13, 2006) (“[D]efendants must

15   provide the specific webpages upon which they will base their arguments and/or the specific

16   pages which they claim provide the necessary context for their arguments.”). The legitimacy of

17   these respective sources also cannot be questioned as these materials appear on the official

18   websites of the respective organizations and cannot be edited by the general public. Judicial

19   notice of the content of these materials is, therefore, proper.

20          C.       The Court Should Take Judicial Notice of the UK High Court of Justice
                     Decision and Submissions to the KFTC
21
            Qualcomm also seeks judicial notice of the opinion in Koninklijke Philips NV v. Asustek
22
     Computer Inc., [2016] EWHC 2220 (Pat) (UK High Court of Justice) and submissions made by
23
     Broadcom, Ericsson, Intel, Marvel, and MediaTek in response to the Korea Fair Trade
24
     Commission’s “Questionnaire for chipset manufacturers.” Judicial notice of filings made in
25
     foreign jurisdictions is routine. See, e.g., Yuen v. U.S. Stock Transfer Co., 966 F. Supp. 944, 945
26
     (C.D. Cal. 1997) (taking judicial notice of filings in UK High Court of Justice). The accuracy of
27
     these submissions cannot reasonably questioned as they were produced to Qualcomm by the FTC
28
                                                             7
            Defendant Qualcomm Incorporated’s Request for Judicial Notice in Support of Opposition to Motion for
                Partial Summary Judgment on Qualcomm’s Standard Essential Patent Licensing Commitments
                                            Case No. 17-cv-220-LHK-NMC
     Case 5:17-cv-00220-LHK Document 908 Filed 10/17/18 Page 9 of 10


 1   or relevant third parties in this litigation, or by the KFTC to Qualcomm as part of the proceeding

 2   in that matter.

 3   IV.       CONCLUSION
 4             For the foregoing reasons, the Court should grant Qualcomm’s Request for Judicial

 5   Notice.

 6
      Dated: September 24, 2018                                    MORGAN, LEWIS & BOCKIUS LLP
 7

 8
                                                           By:     /s/ Geoffrey T. Holtz
 9                                                                 Geoffrey T. Holtz

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                             8
            Defendant Qualcomm Incorporated’s Request for Judicial Notice in Support of Opposition to Motion for
                Partial Summary Judgment on Qualcomm’s Standard Essential Patent Licensing Commitments
                                            Case No. 17-cv-220-LHK-NMC
     Case 5:17-cv-00220-LHK Document 908 Filed 10/17/18 Page 10 of 10


 1                                                               Robert A. Van Nest (SBN 84065)
                                                                 Eugene M. Paige (SBN 202849)
 2                                                               Justina Sessions (SBN 270914)
                                                                 KEKER, VAN NEST & PETERS LLP
 3                                                               633 Battery Street
                                                                 San Francisco, CA 94111-1809
 4                                                               Telephone: (415) 391-5400
                                                                 Facsimile: (415) 397-7188
 5

 6                                                               Gary A. Bornstein (pro hac vice)
                                                                 Yonatan Even (pro hac vice)
 7                                                               CRAVATH, SWAINE & MOORE LLP
                                                                 Worldwide Plaza
 8                                                               825 Eighth Avenue
                                                                 New York, NY 10019-7475
 9                                                               Tel.: (212) 474-1000
                                                                 Fax: (212) 474-3700
10                                                               gbornstein@cravath.com
                                                                 yeven@cravath.com
11
                                                                 Richard S. Taffet (pro hac vice)
12                                                               MORGAN, LEWIS & BOCKIUS LLP
                                                                 101 Park Avenue
13                                                               New York, NY 10178-0060
                                                                 Tel.: (212) 309-6000
14                                                               Fax: (212) 309-6001
                                                                 richard.taffet@morganlewis.com
15
                                                                 Willard K. Tom (pro hac vice)
16                                                               MORGAN, LEWIS & BOCKIUS LLP
                                                                 1111 Pennsylvania Avenue NW
17                                                               Washington, DC 20004-2541
                                                                 Tel.: (202) 739-3000
18                                                               Fax: (202) 739 3001
                                                                 willard.tom@morganlewis.com
19
                                                                 Geoffrey T. Holtz (SBN 191370)
20                                                               MORGAN, LEWIS & BOCKIUS LLP
                                                                 One Market, Spear Street Tower
21                                                               San Francisco, CA 94105-1596
                                                                 Tel.: (415) 442-1000
22                                                               Fax: (415) 442-1001
                                                                 gholtz@morganlewis.com
23
                                                                 Attorneys for Defendant
24                                                               QUALCOMM INCORPORATED
25

26

27

28
                                                           9
          Defendant Qualcomm Incorporated’s Request for Judicial Notice in Support of Opposition to Motion for
              Partial Summary Judgment on Qualcomm’s Standard Essential Patent Licensing Commitments
                                          Case No. 17-cv-220-LHK-NMC
